09-01364-cgm        Doc 654      Filed 11/25/20 Entered 11/25/20 12:57:38            Main Document
                                             Pg 1 of 3



UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
 SECURITIES INVESTOR PROTECTION
 CORPORATION,                                                        Adv. Pro. No. 08-01789 (SMB)

                         Plaintiff-Applicant,                        SIPA Liquidation

                  v.                                                 (Substantively Consolidated)

 BERNARD L. MADOFF INVESTMENT
 SECURITIES LLC,

                         Defendant.
 In re:

 BERNARD L. MADOFF,

                     Debtor.
 IRVING H. PICARD, Trustee for the Liquidation of
 Bernard L. Madoff Investment Securities LLC,
                                                                     Adv. Pro. No. 09-01364 (SMB)
                          Plaintiff,

                  v.

 HSBC BANK PLC, et al.,

                          Defendants.



                                   STIPULATION AND ORDER

          Irving H. Picard, as trustee (“Trustee”) for the liquidation of Bernard L. Madoff Investment

Securities LLC (“BLMIS”) under the Securities Investor Protection Act, 15 U.S.C. § 78aaa-lll

(“SIPA”), substantively consolidated with the chapter 7 estate of Bernard L. Madoff, and

defendant HSBC Securities Services (Luxembourg) S.A. (“HSSL”) (together, the “Parties”), by

and through their respective undersigned counsel, hereby stipulate and agree as follows:
09-01364-cgm       Doc 654      Filed 11/25/20 Entered 11/25/20 12:57:38           Main Document
                                            Pg 2 of 3



        WHEREAS, on November 16, 2020, the Trustee filed a motion seeking the issuance of a

Letter of Request requesting documents from HSSL, a Luxembourg entity (ECF No. 648) (the

“Motion”);

        WHEREAS, the Parties held a meet and confer on November 24, 2020 and agreed to allow

HSSL additional time to evaluate the requests for documents and the potential for avoiding

litigation of this issue before this Court;

        NOW, THEREFORE, IT IS HEREBY STIPULATED AND AGREED, by and

between the undersigned counsel that:

        1. The deadline to file an objection to the Motion is adjourned from December 1, 2020

             to December 21, 2020;

        2. The deadline to file a reply is adjourned from December 11, 2020 to January 7, 2021;

        3. The hearing date for the motion is adjourned from December 16, 2020 to January 13,

             2021; and

        4. This stipulation is without prejudice to the arguments of either HSSL or the Trustee,

             including but not limited to that the Court lacks personal jurisdiction over HSSL.

Dated: November 25, 2020
       New York, New York



 /s/ Oren J. Warshavsky                         /s/ Thomas J. Moloney
 BAKER & HOSTETLER LLP                          CLEARY GOTTLIEB STEEN &
 45 Rockefeller Plaza                           HAMILTON LLP
 New York, New York 10111                       One Liberty Plaza
 Telephone: (212) 589-4200                      New York, New York 10006
 Facsimile: (212) 589-4201                      Telephone: (212) 225-2000
 David J. Sheehan                               Facsimile: (212) 225-3999
 Email: dsheehan@bakerlaw.com                   Thomas J. Moloney
 Oren J. Warshavsky                             Email: tmoloney@cgsh.com
 Email: owarshavsky@bakerlaw.com                Joseph M. Kay
 Michelle R. Usitalo                            Email: jkay@cgsh.com
 Email: musitalo@bakerlaw.com
09-01364-cgm     Doc 654    Filed 11/25/20 Entered 11/25/20 12:57:38          Main Document
                                        Pg 3 of 3



 Attorneys for Irving H. Picard, Trustee     Nowell D. Bamberger
 for the Substantively Consolidated SIPA     (admitted pro hac vice)
 Liquidation of Bernard L. Madoff            2112 Pennsylvania Avenue, N.W.
 Investment Securities LLC and the Estate    Washington, D.C. 20037
 of Bernard L. Madoff                        Telephone: (202) 974-1500
                                             Facsimile: (202) 974-1999
                                             Email: nbamberger@cgsh.com

                                             Attorneys for HSBC Securities Service
                                             (Luxembourg) S.A.



So Ordered This 25th Day of November, 2020


                                            /s/ STUART M. BERNSTEIN
                                            Honorable Stuart M. Bernstein
                                            United States Bankruptcy Judge
